DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, and 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claims 9 and 11, the phrase "e.g.” which means “for example,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 11 recites “e.g. a honed liner…” wherein the entirety of the claim following it is indefinite due to now being merely an “example.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the rd of the expander diameter, a compressor piston height smaller than 1/3rd of a compressor piston diameter and a angle between expander and combustion longitudinal axis being between 40° and 90° , and the claim also recites the ratios being 1/5th, 10th, or 1/15th and the angle being 50-75°, 55-65° or “about 60 degrees” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
Claims 1-3, 6-8, 10, and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or make obvious an engine having an expansion piston, compression piston, and combustion piston – as well as their corresponding cylinders – wherein the compression and expansion pistons are rigidly connected (i.e.. the connection element is fixed relative to both pistons and both pistons relative to each other), wherein combustion piston and expansion piston having a connecting rod connecting each, respectively (i.e. each has its own connecting rod which connects it to the crankshaft).
The closest prior art is: Durrett et al (US 8,646,421) which discloses a relatively large expansion piston 22D and compression piston 22A with two relatively smaller combustion pistons 18B 18C connected together (Fig. 1 and 3, shown); Dean (US 2011/0226224) which includes an expander piston 28A, compressor piston 22A, and a pair of power pistons 24A, 26A, the compressor and expander pistons being relatively wide compared to their height and large compared to the combustion pistons (Fig. 1, shown); and Gerhardt (US 2,534,590) discloses a compression piston E which is rigidly fixed to both a power piston F and an expansion piston G (Fig. 2,534,590).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747